Citation Nr: 0825117	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  04-08 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1963 to October 1964.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision of the Waco, Texas Regional Office (RO) 
of the Department of Veterans Affairs (VA).   In March 2004 
the veteran requested a Board videoconference hearing.  She 
subsequently cancelled that request, however.   


FINDING OF FACT

It is not shown that hepatitis C became manifest in service 
or is related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hepatitis C are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A September 2002 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA would 
make reasonable efforts to help her obtain evidence necessary 
to support her claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately her responsibility to ensure that records were 
received by VA.  A subsequent August 2006 letter clarified 
that VA was responsible for obtaining relevant records from 
any federal agency, and that VA would make reasonable efforts 
to obtain records not held by a federal agency, but that it 
was the veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  This letter also notified the 
veteran of the risk factors for hepatitis C recognized by the 
medical community and requested that she provide any 
pertinent information on her exposure to such risk factors.  
Additionally, a March 2006 letter provided notice regarding 
criteria for rating the disability at issue and effective 
dates of awards in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)).  
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and and to supplement the 
record after notice was given.  The veteran's representative 
has argued that the veteran should have been given notice of 
the specific risk factors for hepatitis C and the need for 
her to supply any pertinent information regarding her 
exposure to them prior to the rating decision on appeal.  
Although the representative is correct in this assertion, the 
Board finds that the veteran has not been prejudiced by this 
later notice as the representative was still able to make a 
detailed argument regarding all the risk factors the veteran 
contends that she was exposed to during service.  Thus, there 
is no indication in the record that earlier notice would have 
resulted in the veteran identifying any additional risk 
factors.  Accordingly the veteran is not prejudiced by the 
delay in notice as it did not affect the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).   More generally, the Board finds that the 
veteran has not been prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.   The veteran's representative 
has argued that VA did not attempt to obtain private medical 
records identified by the veteran in November 2006.  When the 
veteran identified these records, however, she noted that 
both physicians were deceased and that no one seemed to have 
their previous records.  Also, she did not provide any 
address for VA to attempt to obtain records.  Given the 
veteran's essential statement that the records were not 
obtainable, the Board does not find that VA was under any 
obligation to attempt to obtain them.

 The Board has also considered whether a VA medical 
examination is necessary for proper adjudication of the 
veteran's claims.  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an event, injury or disease in service; 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  In the instant case the evidence does not 
establish that the veteran was exposed to hepatitis C in 
service and, as will be discussed below, instead shows that 
the veteran was actually contracted hepatitis C at birth.  
Consequently, an examination is not necessary.   

The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.

II.  Factual Background

Service treatment records do not reveal any diagnosis or 
findings of hepatitis C.  They also do not show that the 
veteran was given any blood transfusions or exposed to any 
unsafe needles.  The veteran did receive treatment on a few 
occasions for abdominal pain, nausea and vomiting that 
included a couple of trips to the emergency room and also 
received treatment for a rash, which involved a brief 
admission to the hospital.  The abdominal pain was found to 
be gastroenteritis and the rash was found to poison 
ivy/contact dermatitis.  On October 1964 separation 
examination the abdomen and viscera were found to be normal 
and no abnormalities of liver function were noted.  The 
veteran was not noted to have any tattoos or other 
identifying body marks.  

A May 2001 VA history and physical showed a pertinent 
diagnostic impression of hepatitis C positive.  

An October 2001 VA admission note (related to hip surgery the 
veteran received) indicated a past history of IV heroin abuse 
and hepatitis C.  

A 2002 VA progress note indicated that the veteran had a 
history of chronic hepatitis C and a mild transaminase 
elevation, which suggested that her liver disease was very 
mild.  An October 2002 progress note showed that the 
veteran's hepatitis C was not a candidate for interferon and 
that she would be started on the hepatitis A and B vaccines.

A January 2003 VA progress note shows that the veteran was 
receiving the hepatitis A and B vaccines.

A May 2003 VA progress note shows that the veteran had 
elevated liver function tests (lfts) and that these levels 
would be followed.    

A November 2003 letter from the veteran's sister indicated 
that the veteran, like the rest of her siblings, was born 
with hepatitis but that she was a carrier only.  

On her February 2004 Form 9 the veteran indicated that she 
was born with hepatitis C.  The virus was transmitted from 
her mother at birth.  The disorder was diagnosed as Non A, 
Non B hepatitis until the late 80s.  

In April 2004 the veteran reported that she had been exposed 
to risk factors for hepatitis C in the form of body piercing.  
It was also noted that she had a history of abnormal ALT/SGPT 
levels.  

In his June 10, 2008 hearing presentation the veteran's 
representative argued that the veteran's claim should be 
remanded to obtain any available additional service treatment 
records and also to afford the veteran with a VA medical 
examination.  The representative noted that the veteran 
received emergency medical treatment for nausea, vomiting and 
abdominal pain in both January 1964 and July 1964 and that in 
January 1964 she was admitted to the hospital.  Also, the 
veteran was noted to have a rash in service in early June 
1964 for which she required hospitalization.  In addition the 
representative indicated that bleeding of the arm was noted 
by the service treatment records in July 1963, after the 
veteran was given a vaccination and that the veteran 
contended that she received both a blood transfusion and 
vaccinations through air gun delivery during service.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The evidence of record establishes that the veteran has a 
current diagnosis of hepatitis C.  It does not establish that 
the hepatitis C was incurred in service or that it is related 
to service, however.   Notably, the service treatment records 
are negative for any findings of hepatitis or liver disease 
and there is no indication from these records that the 
veteran was exposed to any risk factors in service.  Although 
the veteran was treated for abdominal pain and for rash, 
there is no indication that these problems were 
manifestations of hepatitis.  Notably, the abdominal pain was 
found to be gastroenteritis and the rash was found to be 
poison ivy/contact dermatitis.  Further, there is no 
indication in the record of any diagnosis of hepatitis C 
until many, many years after service and no medical opinion 
of record indicating any relationship between the veteran's 
hepatitis C and service.  Although the veteran has alleged 
that her hepatitis C is related to service, as a  layperson, 
her allegations are not competent evidence of a medical 
diagnosis or nexus.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).
 
The veteran's representative did indicate that the veteran 
was given a blood transfusion in service, which if correct 
would represent exposure to a risk factor for hepatitis C.  
The service treatment records do not show any record of a 
blood transfusion, however.  Nor do they show any 
documentation of the use of air injectors.  Also, even if air 
injectors were used, there is no evidence of record that any 
air injection that might have been received by the veteran 
resulted in hepatitis C.   The representative also 
essentially argued that hepatitis C could have been 
contracted when the veteran bled after an injection.  The 
record does not contain any evidence that the veteran's blood 
was comingled with any blood (whether infected with hepatitis 
C or not) during and after this injection, however.

Although the veteran was admitted to the hospital at least 
once, the one definite admission was for a rash and the other 
possible admission (it is not clear whether the veteran was 
treated just at the ER or was actually admitted to the 
hospital) was for abdominal pain.  There's absolutely no 
indication that the veteran would have needed a blood 
transfusion in either instance.  Consequently, even though 
the veteran's representative argues that VA should obtain any 
available record of this hospitalization, the Board finds 
that obtaining such a record would serve no useful purpose as 
there is no basis for thinking that the veteran would have 
received a blood transfusion.  Also, as mentioned above, 
obtaining a VA examination pertaining to the etiology of the 
veteran's hepatitis C is unnecessary as the evidence of 
record does not establish that hepatitis C was incurred in 
service.  

More importantly, the veteran and her sister have 
affirmatively indicated that she contracted hepatitis C from 
her mother at birth.  As the Board has no reason to discount 
this affirmative admission (which is squarely against the 
veteran's interest in wanting to prevail in her claim), the 
record thus contains strong affirmative evidence that the 
veteran contracted hepatitis C prior to service and no 
evidence that she contracted hepatitis C during service.  
Accordingly, the weight of the evidence is against finding 
that hepatitis C was contracted in service or that it is 
related to service.  The preponderance of the evidence is 
against this claim and it must be denied.      


ORDER

Entitlement to service connection for hepatitis C is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


